DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 20, the prior art and Moriya et al (Pub. No: US 20190050175 A1) and Shribman et al (Pub. No: US 20190349449 A1) and Okamato et al (US Patent No 10979581 B2) and Takahashi et al (Pub. No: US 20180146113 A1) and Sumiuchi et al (US Patent No 10244563 B2) either alone or in combination fails to teach the features of receiving a selection operation of selecting a communication apparatus discovered by the search using the first communication method and the at least one communication apparatus discovered by the search using the second communication method; and if the communication apparatus of the connection setting target is selected by the selection operation from the communication apparatus discovered by the search using the first communication method, transmitting first setting information used to cause the communication apparatus of the connection setting target to establish connection by the first communication method to the communication apparatus of the connection setting target by the first communication method, and based on the transmission of the first setting information, transmitting second setting information used to cause the communication apparatus of the connection setting target to establish connection by the second communication method to the communication apparatus of the connection setting target, and - 45 -10191944US01/P220-0106US if the communication apparatus of the connection setting target is selected by the selection operation from the communication apparatus discovered by the search using the second communication method, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEAU MILORD whose telephone number is (571)272-7853.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES APPIAH can be reached on 571-2727904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCEAU MILORD
Examiner
Art Unit 2641



/MARCEAU MILORD/Primary Examiner, Art Unit 2641